Citation Nr: 9900554	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-02 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
death pension benefits in the amount of $21,000.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active service from September 1947 to May 1950, from March 
1951 to March 1953, and from July 1960 to January 1965.  This 
matter comes to the Board of Veterans Appeals (Board) from a 
determination by the Committee on Waivers (Committee) at the 
Portland Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was last before the Board in July 
1998, when it was remanded to the RO for further, specified 
action.  


REMAND

In the July 1998 remand of this appeal, the Board pointed out 
that the Committee had not considered and discussed all six 
elements of equity and good conscience set forth at 38 C.F.R. 
§ 3.1965, as required by the U.S. Court of Veterans Appeals 
(Court) in Ridings v. Brown, 6 Vet. App. 544 at 546 (1994).  
Specifically, the Board further pointed out that discussions 
of the elements "Balancing of faults" and Defeat the 
purpose" were not reflected by the evidentiary record in this 
case.  

On remand, the report of the August 1998 Committee decision, 
and the corresponding supplemental statement of the case, 
both reflect detailed discussion of only four of the 
specified elements of equity and good conscience.  With 
respect to the remaining two elements, "Defeat the purpose" 
and "Changing position to one's detriment," the Committee 
merely concluded that the "other elements that make up equity 
and good conscience, while considered, were not found to be 
applicable in this case."  This is neither the full and 
complete "discussion" of all six elements nor the full and 
complete explanation of "reasons and bases for not 
discussing" all six elements required by Ridings, 6 Vet. App. 
at 546.  Furthermore, the Board is unable to sustain the 
Committee's finding that the element "Defeat the purpose" is 
not applicable to this case, as it is always applicable to 
waiver requests; nor, without the further statement of 
reasons and bases required by Ridings, is the Board able to 
understand the factual basis for the Committee's 
determination that the element "Changing position to one's 
detriment" is also inapplicable to this case.  

The Board also observes in connection with this case that the 
Court has recently held that a remand by the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to full compliance with the remand order, and it imposes on 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, it is necessary to once again remand this appeal 
for the following further actions:  

After completing any appropriate further 
evidentiary development (such as 
obtaining a current Financial Status 
Report from the appellant), the Committee 
should once again review all of the 
relevant evidence and readjudicate the 
appellant's waiver request pertaining to 
the remaining $21,000 overpayment of VA 
death pension benefits.  As previously 
specified by the Board, the written 
report of this determination must reflect 
a full discussion of all six elements of 
equity and good conscience set forth at 
38 C.F.R. § 1.965, particularly "Defeat 
the purpose" and "Changing position to 
one's detriment," as they apply to this 
case.  Alternatively, the Committee must 
give full and complete reasons and bases 
for not discussing the latter element.  
See Ridings at 546.  

If the benefits sought are not granted, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a Board 
decision on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1997).
- 2 -
